Citation Nr: 0600563	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1961 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In June 2005, the appellant appeared and 
testified at the Lincoln RO in a video conference hearing 
held before the undersigned, who was in Washington, D.C.  A 
transcript of that hearing is of record.  


FINDING OF FACT

Other than a scar which is already service-connected, there 
is no competent medical evidence of a current disability of 
the left ankle or left foot.  


CONCLUSION OF LAW

Entitlement to service connection for a disability of the 
left ankle or left foot is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claims, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letter addressed to the appellant by 
the RO dated December 8, 2003.  In that letter, the RO 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of those claims, and of what the evidence must show in order 
to support the claims.  The appellant was also asked to 
inform the RO of any additional evidence or information which 
he though would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  The 
appellant was specifically asked in that letter to submit 
evidence demonstrating the existence of the claimed 
disabilities from military service up to the present time.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claims and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive VA and private medical records have been 
obtained.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in March 2004, after the VCAA letter 
had been sent to the appellant in December 2003.  
Subsequently, additional evidentiary development was 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated in September 2004 upon issuance of the 
statement of the case.  There is no indication or reason to 
believe that that the ultimate decision of the RO on the 
merits of these claims would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant sustained multiple injuries in an automobile 
accident in September 1965, while he was serving on active 
duty in the U.S. Air Force.  The service medical records 
dating from that time do not reflect any complaints, 
treatments, findings or diagnosis indicative a disability of 
the left ankle or left foot other than an abrasion of the 
dorsum of the left foot and a sutured laceration below the 
left knee.  The remaining service medical records likewise do 
not reflect complaints or findings of a left ankle or left 
foot disability; and the April 1966 report of the appellant's 
separation medical examination is also negative for any 
clinical findings indicative of a disability of the left 
ankle or left foot.  

As of the present time, service connection has been 
established for the residuals of a fusion of the cervical 
vertebrae from C5 to C7, the residuals of a fracture of the 
fifth metacarpal on the right hand, and several scars 
including a scar on the left lower extremity from the 
patellar tendon over the tibia to the dorsum of the left 
foot, all of which stem from the automobile accident in 
service and conform to the injuries reported in the service 
medical records.  

The report of the initial postservice VA medical examination 
of the appellant in August 1982, as well as the report of 
subsequent VA examinations of the appellant in 1982 and 1984 
and the reports of his hospitalization at a VA facility in 
1980, do not reflect any complaints or findings indicative of 
a disability of the left ankle or left foot other than the 
service-connected scars.  

Extensive VA medical records, dating as far back as 1981, and 
private hospitalization records dating from 1986, have been 
obtained and reviewed in connection with the present appeal.  
These medical records do not reflect any medical treatment 
for, or clinical findings indicative of, a current disability 
of the left ankle or left foot.  The appellant testified at 
the June 2005 video conference hearing that he was unaware of 
any current diagnosis pertaining to either the left ankle or 
left foot.  The appellant has not responded to requests that 
he submit competent evidence of current disabilities of the 
left ankle or left foot.  In general, lay witnesses, such as 
the appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In the absence of any competent medical evidence of either of 
the claimed disabilities during service or for many years 
afterward, and in the absence of any competent medical 
evidence of a current disability of the left ankle or left 
foot, this appeal must be denied as to both issues.  


ORDER

Service connection for a disability of the left ankle is 
denied.  

Service connection for a disability of the left foot is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


